PER CURIAM.
Bobby Jackson seeks review of concurrent life sentences imposed pursuant to the Prison Releasee Reoffender Punishment Act, section 775.082(8)(a)2.a., Florida Statutes (1997), following his conviction for two counts of armed robbery with a firearm. We affirm. Knight v. State, 791 So.2d 490 (Fla. 1st DCA 2000), rev. granted, No. SC-001987, 796 So.2d 537 (Fla. September 7, 2001). We certify the same question certified in our opinion on rehearing in Knight. See Johnson v. State, 795 So.2d 178 (Fla. 1st DCA 2001); Bennett v. State, 26 Fla. L. Weekly D1300, — So.2d -, 2001 WL 530477 (Fla. 1st DCA May 21, 2001).
AFFIRMED.
BARFIELD, VAN NORTWICK AND POLSTON, JJ„ Concur.